Senior Judge LEWIS
(concurring):
Senior Judge Kastl’s analysis of the challenge issue is well reasoned and persuasive. However, while reaching the same result as the majority, I do so for another reason.
As the majority recognizes, appellate military courts customarily accord the trial judge great deference in the exercise of discretion on challenge issues. The military judge has the opportunity to observe the demeanor of the challenged member and, thereby, to make an informed judgment concerning his ability to perform judi-
cial responsibilities in a fair and impartial manner. United States v. Reynolds, 23 M.J. 292, 294 (C.M.A.1987); United States v. Mayes, 28 M.J. 748 (A.F.C.M.R.1989). LTC H’s responses, as set forth in the main opinion, do not appear to betray an insight or bias which would have been harmful to the appellant’s interests. I would assume that his demeanor, as displayed to the military judge during the course of individual voir dire, was consistent with the nature of his responses on the record before us. In short, LTC H’s knowledge of a pretrial agreement made no harmful impression on him, nor would it affect his ability to determine a sentence based solely on evidence presented in court. The military judge saw fit to take LTC H at his word. I have no basis for saying that he was wrong in doing so. See generally, United States v. Murphy, 26 M.J. 454, 456 n. 3 (C.M.A. 1988), cited by the majority in the same context.
In evaluating the military judge’s exercise of discretion it should be noted that he sustained a similar challenge for cause against another member who had also been exposed to pretrial media coverage and who clearly acknowledged his understanding that a limitation on punishment had been agreed to. Thus, the military judge demonstrated that he was well aware of the material implications of a member’s inadvertent exposure to pretrial publicity.
The suggestion that the pretrial agreement possibly, or even probably, included a limitation on punishment was injected into the voir dire of LTC H through a defense question. On oral argument, appellate defense counsel urged that LTC H’s knowledge of the pretrial agreement at the completion of voir dire was equivalent to that of the successfully challenged member. If one were to concede that this were so (which I do not on the record before us), such equivalence was the product of a de*851fense query. I agree entirely with the majority that we have no basis for concluding thereby that the defense engaged in a mischievous trick to create error. On the other hand, I do have difficulty in accepting the view that the defense counsel had an obligation, in getting to the bottom of the matter, to pose this particular question and run the risk of unnecessarily creating the impression of information that the member should not have known. The point is that it was the appellant’s counsel who assumed this risk, notwithstanding the fact that he was acting in good faith when he did so.
For the reasons stated I would accord the military judge the customary appellate deference on this issue. I conclude that he did not abuse his discretion in denying the challenge for cause against LTC H.